Title: To Thomas Jefferson from J. F. Girod & Chol, 10 June 1804
From: Girod, J. F., & Chol
To: Jefferson, Thomas


          
            Citoyen President des Etats Unis
            Nouvelle orleans 10 Juin 1804
          
          En quittant la France & venant dans ce pays que je savais Devoir être Reuni aux états unis, J’ai fui le despotisme & les privileges, Jesperois jouir enfin de la liberté à la quelle tout honnête homme dois prétendre, Je n’ai décide ma famille a me suivre en lui promettant cette Jouissance. Une année d’experience ma degouté du commerce de cette ville, & Jai formé le dessein de me fixer au Wachita avec Mr J. F. Girod etabli dans cette ville depuis 1790.
          La culture est bien notre principal objet, mais notre intention est dy tenir un magasin, d’y pourvoir les habitans cultivateurs de leurs besoins, d’y porter des forces en bras, tant que la loi le permettera, & enfin de trafiquer avec les Indigenes quon dénomine sauvages, parcequils sont completement Libres.
          Cest sous ce point de vue que nous avons uni une Somme assez importante a une acquisition.
          Nous savions que Mr. Bapstropp qui avoit obtenu du gouvernment Espagnole, qui vend tout, le privilege exclusive de traiter avec les indigenes & même de vendre aux habitans les objets de leurs besoins les plus urgents, avoit été repoussé par Mr. Cleborne dans sa demande d’être maintenu dans les dits privileges.
          Ne pouvant connaître ni votre constitution ni vos loix faute d’avoir été publiees, & nous appuyant des proclamations dans lesquelles les états unis nous garantissait la liberté & l’egalité, & ayant crus que ce netait pas que des mots comme allieurs, nous avons traités & faits achats & dispositions conformément a ces Bases, à l’abri desquelles tout Citoyen doit pouvoir agir.
          Prets a partir, nous avons appris vendredi que par suite d’une versatilité qu’on ne peut expliquer, Monsieur Clerbonne Gouverneur à Maintenu Mr. Bapstropp dans son pretendu privilege, d’ou il resulte qu’en sacrifiant tout pour obtenir la tranquilité &  du droit que tout homme tient de la nature d’exercer librement & sans entrave; l’industrie quelle lui a departie, nous n’avons d’autres perspectives que des chicannes & des proces.
          Les Gouvernemens Continueront-ils encore longtems a rendre lhomme laborieux la pature des procureurs & avocats par des établissemens contre nature, qui ouvrent des milliers de souries à la chicanne pour la quelle lhomme di bonne foi n’est pas né.
          
          Vous n’ignorez pas Monsieur que le resultat des privileges est l’enrichissement d’un individu au détriment de la masse qui vegete fuit son monopole.
          A l’egard des indigènes le privilege doit le faire fuir, au lieu de l’attirer; car l’ambition du privilégié doit les exposer aux loix le plus dures.
          D’après notre position Monsieur, D’après les droits que les Citoyens doivent avoir sous un gouvernement véritablement libre nous vous demandons & Esperons de votre équité l’autorisation suffisante pour pouvoir vendre dans notre magasin en concurrence avec tous ceux qui voudront l’etablir aux indigènes appelés sauvages & autres ce qui pourra leur convenir dans notre dit magasin soit contre espece, soit par Echange.
          Comme Citoyen de cette ville nous traitons journellement avec les indigenes, comment! pouvons nous perdre le droit en embrassant une carriere plus utile à la patrie, une semblable contradiction ne vous paraitra pas sans doute Monsieur moins singuliere qua nous.
          Le gouvernement Espagnole nous offre concession protection &a &a &a si nous voulions nous porter sur son territoire;
          Si des vues de fortune étoit notre Boussolle, nous ne vous importunerions pas Monsieur par la présente.
          Comptant sur votre complaisance a nous faire connaître aussitot que possible sur quoi nous devons compter,
          Nous vous saluons respectueusement.
          
            J F Girod & Chol
          
         
          Editors’ Translation
          
            
              Citizen President of the United States,
              New Orleans, 10 June 1804
            
            Leaving France and coming to this country, which I knew had to be reunited with the United States, I fled despotism and privilege. I hoped to enjoy at last the freedom to which all respectable men aspire. I convinced my family to follow me only by promising that they would have this blessing. One year’s experience has put me off from remaining in this city, and I have decided to settle in Ouachita with Mr. J. F. Girod, who has been in this city since 1790.
            Farming is our principal goal, but our plan is to open a store, to provide for the needs of the local farmers, to supply workers, in accordance with the law, and to trade with the natives, whom one calls savages because they are completely free.
            With this acquisition in mind, we invested a rather considerable sum of money.
            Mr. Bastrop had obtained permission from the Spanish government, which sells all these exclusive privileges, to trade with the natives and even to sell goods to meet the inhabitants’ most immediate needs. But we knew that Mr. Claiborne had rejected his request to renew the rights.
            We have no way of knowing your constitution or laws, since they have not been published, but given the proclamations in which the United States guarantees freedom and equality, under whose protection all citizens should be able to act, and believing these are not merely empty words, we made plans and purchases accordingly.
            Friday, as we were about to leave, we learned that, in an inexplicable reversal, Governor Claiborne extended Mr. Bastrop’s supposed authorization. As a result, having sacrificed everything to obtain peace and benefit from the universal right to engage freely and without obstruction in one’s chosen business, we are forced into squabbles and lawsuits.
            How long will governments continue to turn hardworking people into the prey of prosecutors and lawyers in inhuman institutions that open thousands of mice to chicanery that is alien to men of good will?
            You know, Sir, that privileges end up enriching one individual at the expense of the masses, who, stagnating, flee his monopoly.
            Privileges repel rather than attract native peoples, who are exposed to the harshest laws because of the ambition of the person who holds the authorization.
            In accordance with the rights of citizens under a truly free government, we confidently request you to be fair in granting us authorization to compete with all others who have the right to trade with the natives (known as savages) and others, in selling the goods they may wish to acquire in our store, either through payment or barter.
            As citizens of this city, we are in daily contact with the natives. How can we possibly lose the right to engage in the career that is most useful to the country? You will undoubtedly find such a contradiction as strange as we do, Sir.
            The Spanish government proposes to offer us concessions, protection, etc., if we wish to settle in its territory.
            If money were our compass, we would not bother you, Sir, with this letter.
            Counting on your kindness to inform us as soon as possible about what we can expect, we send our respectful greetings.
            
              J F Girod & Chol
            
          
        